       Case 2:21-cv-00733-WBS-KJN Document 14 Filed 08/17/21 Page 1 of 4


 1   DAVID ALLEN (SBN 87193)
     DAVID ALLEN & ASSOCIATES
 2   5230 Folsom Boulevard
     Sacramento, California 95819
 3   Telephone:   916-455-4800
     Facsimile:   916-451-5687
 4
     Attorneys for Plaintiff
 5   COLLEEN LUNA
 6   MISTY A. MURRAY (SBN 196870)
     mmurray@hinshawlaw.com
 7   HINSHAW & CULBERTSON LLP
     350 South Grand Ave., Suite 3600
 8   Los Angeles, CA 90071-3476
     Telephone:    213-680-2800
 9   Facsimile:    213-614-7399
10   PETER J. FELSENFELD (SBN 260433)
     pfelsenfeld@hinshawlaw.com
11   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
12   San Francisco, CA 94111
     Telephone:    415-362-6000
13   Facsimile:    415-834-9070
14   Attorneys for Defendant
     METROPOLITAN LIFE INSURANCE COMPANY
15

16                                UNITED STATES DISTRICT COURT
17                                EASTERN DISTRICT OF CALIFORNIA
18                                     SACRAMENTO DIVISION
19   COLLEEN LUNA,                                 )    Case No. 2:21-cv-00733-WBS-KJN
                                                   )
20                  Plaintiff,                     )    (Hon. William B. Shubb)
                                                   )
21          vs.                                    )    JOINT REQUEST FOR MODIFICATION
                                                   )    OF PRE-TRIAL SCHEDULING ORDER;
22   METROPOLITAN LIFE INSURANCE                   )    ORDER
     COMPANY, et al.,                              )
23                                                 )
                    Defendants.                    )    Complaint Filed: April 24, 2021
24                                                 )
                                                   )
25                                                 )
26
27

28

                                                    1
                                   JOINT REQUEST FOR SCHEDULING MODIFICATION; [PROPOSED] ORDER
                                                                    Case No. 2:21-cv-00733-WBS-KJN
        Case 2:21-cv-00733-WBS-KJN Document 14 Filed 08/17/21 Page 2 of 4


 1                                                   STIPULATION
 2             Plaintiff Colleen Luna (“Plaintiff”) and Defendant Metropolitan Life Insurance Company
 3   (“Defendant”) (collectively the “Parties”), by and through their respective counsel, hereby jointly
 4   request that the Court modify the current Pre-Trial Scheduling Order as follows:
 5             WHEREAS, on August 2, 2021, the Parties submitted their Joint Case Management
 6   Statement (“CMS”). (Dkt #11) As stated in the CMS , this case involves a claim for long-term
 7   disability (“LTD”) benefits under an employer-sponsored plan. Accordingly, Plaintiff’s claim is
 8   governed by the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001
 9   et seq.
10             WHEREAS, in the CMS, the Parties proposed certain modifications of the standard pretrial
11   proceedings, including that the case be resolved by way of Cross Motions for Judgment pursuant to
12   FRCP 52 to be determined by the Court based upon the Administrative Record and without live
13   testimony or expert witnesses. The Parties further proposed a briefing schedule with opening briefs,
14   responding briefs, and no more than a half-day bench trial. Finally, the Parties agreed to waive the
15   Final Pretrial Conference and its attendant requirements.
16             WHEREAS, on August 3, 2021, the Court issued a Pre-Trial Scheduling Order (Dkt#12),
17   which set a Final Pre-Trial Conference for August 1, 2022 and further required that “Counsel for all
18   parties are to be fully prepared for trial at the time of the Pretrial Conference, with no matters remaining

19   to be accomplished except production of witnesses for oral testimony.” The Order further stated that

20   “Counsel shall file separate pretrial statements” and “referred to Local Rules 281 and 282 relating to the

21   contents of and time for filing those statements.” (Dkt#12)

22             WHEREAS, the Court also set Trial for October 4, 2022 in accordance with the procedures
23   set forth in Kearney v. Standard Ins. Co., 175 F.3d 1084 (9th Cir. 1999) (ERISA cross motions).
24   However, the Order does not establish a schedule for Cross Briefing under Rule 52.
25             NOW THEREFORE, the Parties respectfully jointly request that the Court modify the Pre-
26   Trial Scheduling Order as follows:
27                •   Strike the Final Pre-Trial Conference set for August 1, 2022 and its attendant
28                    requirements;

                                                          2
                                      JOINT REQUEST FOR SCHEDULING MODIFICATION; [PROPOSED] ORDER
                                                                       Case No. 2:21-cv-00733-WBS-KJN
        Case 2:21-cv-00733-WBS-KJN Document 14 Filed 08/17/21 Page 3 of 4


 1               •   Set a Status Conference for August 1, 2022 for purposes of scheduling a Settlement
 2                   Conference as set forth in the Court’s Order (Dkt#12)
 3               •   Set the following Cross Briefing Schedule for the Trial of this matter:
 4                       o Deadline to file Opening Rule 52 briefs: September 6, 2022
 5                       o Deadline to file Responsive Rule 52 briefs: September 20, 2022
 6                       o Hearing on Cross Motions for Judgment: October 4, 2022
 7           The requested modification will not affect any other deadlines or requirements set forth in the
 8   Pre-Trial Scheduling Order.
                                                         Respectfully submitted by,
 9

10   Dated: August 13, 2021                              DAVID ALLEN & ASSOCIATES
11
                                                    By: /s/ David Allen
12                                                      DAVID ALLEN
                                                        Attorneys for Plaintiff
13                                                      COLEEN LUNA
14
     Dated: August 13, 2021                              HINSHAW & CULBERTSON LLP
15

16                                                  By: /s/ Peter J. Felsenfeld
                                                        MISTY A. MURRAY
17                                                      PETER J. FELSENFELD
                                                        Attorneys for Defendant
18                                                      METROPOLITAN LIFE INSURANCE
                                                        COMPANY
19

20                                        FILER’S ATTESTATION
21           In compliance with Local Rules, I, Peter J. Felsenfeld, hereby attest that all party signatories
22   hereto concur in this filing.
23
                                                   /s/ Peter J. Felsenfeld
24                                                 PETER J. FELSENFELD

25

26
27

28

                                                        3
                                     JOINT REQUEST FOR SCHEDULING MODIFICATION; [PROPOSED] ORDER
                                                                      Case No. 2:21-cv-00733-WBS-KJN
       Case 2:21-cv-00733-WBS-KJN Document 14 Filed 08/17/21 Page 4 of 4


 1                                                 ORDER
 2          Having reviewed the parties Stipulation to Modify the Pre-Trial Scheduling Order in the
 3   ERISA-governed matter, and for GOOD CAUSE APPEARING, it is hereby ordered that the Court
 4   the Pre-Trial Scheduling Order (Dkt#12) shall be modified as follows:
 5              •   Strike the Final Pre-Trial Conference set for August 1, 2022 and its attendant
 6                  requirements
 7              •   Set a Status Conference for August 1, 2022 at 1:30 p.m. for purposes of scheduling a
 8                  Settlement Conference as set forth in the Court’s Order (Dkt#12)
 9              •   Set the following Cross Briefing Schedule:
10                     o Deadline to file Opening Rule 52 briefs: September 6, 2022
11                     o Deadline to file Responsive Rule 52 briefs: September 20, 2022
12                     o Hearing on what the parties have characterized as Cross Motions for
13                         Summary Judgment, which will in fact be the final hearing on the merits
14                         pursuant to the procedures set forth in Kearney v. Standard Ins. Co., 175 F.3d
15                         1084 (9th Cir. 1999): October 4, 2022 at 9:00 a.m.
16          The requested modification will not affect any other deadlines or requirements set forth in the
17   Pre-Trial Scheduling Order.
18
19   IT IS SO ORDERED.
20          Dated: August 16, 2021
21

22

23

24

25

26
27

28

                                                       4
                                   JOINT REQUEST FOR SCHEDULING MODIFICATION; [PROPOSED] ORDER
                                                                    Case No. 2:21-cv-00733-WBS-KJN
